—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about October 27, 1992, which granted a motion by defendant for summary judgment dismissing plaintiff’s amended verified complaint, unanimously affirmed, without costs.
Because plaintiff utterly failed to controvert her mother’s sworn and unequivocal testimony that she ingested DES manufactured by a company other than defendant, summary judgment was proper (Hymowitz v Eli Lilly & Co., 73 NY2d 487, 504-505). Concur—Murphy, P. J., Carro, Ross and Asch, JJ.